 Case 5:20-cv-00234-M-BQ Document 10 Filed 03/08/21                  Page 1 of 1 PageID 28



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                LUBBOCK DIVISION

 TROY KIRK,                                     §
                                                §
                                  Petitioner,   §
                                                §
 v.                                             §    CIVIL ACTION NO. 5:20-CV-234-M-BQ
                                                §
 DIRECTOR, TDCJ-CID,                            §
                                                §
                                Respondent.     §


            ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
       RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. The District Court reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

       IT IS THEREFORE ORDERED that the petition for writ of habeas corpus is DISMISSED

without prejudice for want of prosecution and for failure to comply with the Court’s prior orders.

       SIGNED this 8th day of March, 2021.
